UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 03-1653




IN RE:   ELIZABETH PAWLAK



--------------------------------------------



GEORGE E. MCDERMOTT,

                                                Movant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(MISC-03-41-L)


Submitted: November 26, 2003              Decided:   January 15, 2004


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. McDermott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           George E. McDermott appeals from the district court’s

orders denying his motion to intervene in this action and denying

his motion for reconsideration.          We have reviewed the record and

find no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.      See In re Pawlak, No. MISC-03-41-L

(D. Md. filed Apr. 22, 2003; entered Apr. 23, 2003 & filed May 19,

2003; entered May 20, 2003).      We deny McDermott’s motions to amend

the record on appeal, to supplement the record, to reinstate the

formal briefing schedule, and to correct the record to reflect that

the case is on a formal briefing schedule.          Additionally, because

Elizabeth Pawlak is not a party to this appeal, we deny her motions

for a briefing schedule and for extensions of time to file a brief.

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -